     Case 3:17-cv-02398-DMS-MDD Document 217 Filed 04/04/19 PageID.7034 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     QUALCOMM INCORPORATED,                              Case No.: 17cv2398 DMS-MDD
12                                        Plaintiff,
                                                            AMENDED CASE MANAGEMENT
13     v.                                                  ORDER REGULATING
                                                           DISCOVERY AND OTHER
14     APPLE INCORPORATED,
                                                           PRETRIAL PROCEEDINGS IN A
15                                      Defendant.         PATENT CASE
                                                           [ECF NO. 211]
16
17
             On March 26, 201, the parties filed a Joint Motion to Modify Case Management
18
       Order. [ECF NO. 211]. The Court finds good cause to grant the motion, accordingly, IT
19
       IS HEREBY ORDERED:
20
             1.     Each expert designated by a party shall prepare a written report to be provided
21
       to all other parties no later than April 30, 2019, containing information required by Federal
22
       Rule of Civil Procedure 26(a)(2)(A) and (B). Except as provided below, any party that
23
       fails to make these disclosures shall not, absent substantial justification, be permitted to
24
       use evidence or testimony not disclosed at any hearing or at the time of trial. In addition,
25
       the Court may impose sanctions as permitted by Federal Rule of Civil Procedure 37.
26
             2.     Any party, through any designated expert, shall in accordance with Federal
27
       Rules of Civil Procedure 26(a)(2)(D) and 26(e)(2), supplement any of its expert reports
28

                                                       1
                                                                                   17cv2398 DMS-MDD
     Case 3:17-cv-02398-DMS-MDD Document 217 Filed 04/04/19 PageID.7035 Page 2 of 4


 1     regarding evidence intended solely to contradict or rebut evidence on the same subject
 2     matter identified in an expert report submitted by another party. Any such supplemental
 3     reports are due on or before May 31, 2019.
 4           3.     Expert discovery shall be completed by all parties on or before June 28, 2019.
 5           4.     All other dispositive motions, including those addressing Daubert issues, shall
 6     be FILED on or before July 12, 2019. Please be advised that counsel for the moving party
 7     must obtain a motion hearing date from the law clerk of the judge who will hear the motion.
 8     Failure of counsel to timely request a motion date may result in the motion not being heard.
 9           5.     Briefs or memoranda in support of or in opposition to any pending motion
10     shall not exceed twenty-five (25) pages in length without permission of the judge or
11     magistrate judge who will hear the motion. No reply memorandum shall exceed ten (10)
12     pages without leave of the judge or magistrate judge who will hear the motion.
13           6.     Counsel shall submit their Memoranda of Law or Contentions of Fact on or
14     before August 23, 2019.
15           7.     All parties or their counsel shall fully comply with the Pretrial Disclosure
16     requirements of Fed. R. Civ. P. 26(a)(3) on or before August 23, 2019. Failure to comply
17     with these disclosures requirements could result in evidence preclusion or other sanctions
18     under Fed. R. Civ. P. 37.
19           8.     Pursuant to Local Civil Rule 16.1(f)(4), on or before August 30, 2019, the
20     parties shall meet and confer to comply with the provisions of that section and prepare a
21     proposed pretrial order in accordance with Local Rule 16.1(f)(6)(c), and containing the
22     following:
23                  a.    A joint neutral statement to be read to the jury, not in excess of one
24     page, of the nature of the case and the claims and defenses.
25                  b.    A list of the causes of action to be tried, referenced to the Complaint.
26     For each cause of action, the order shall succinctly list the elements of the claim, damages
27     and any defenses. A cause of action in the Complaint which is not listed shall be dismissed
28     with prejudice.

                                                    2
                                                                                  17cv2398 DMS-MDD
     Case 3:17-cv-02398-DMS-MDD Document 217 Filed 04/04/19 PageID.7036 Page 3 of 4


 1                  c.      A list, in alphabetical order, of:
 2                         i.      Each witness counsel actually expect to call at trial with a brief
 3                                 statement, not exceeding four sentences, of the substance of the
 4                                 witnesses’ testimony.
 5                        ii.      Each expert witness counsel actually expect to call at trial with a
 6                                 brief statement, not exceeding four sentences, of the substance of
 7                                 the expert witnesses’ testimony.
 8                       iii.      Additional witnesses, including experts, counsel do not expect to
 9                                 call at this time but reserve the right to call at trial along with a
10                                 brief statement, not exceeding four sentences, of the substance of
11                                 the witnesses’ testimony.
12                  d.      A list of:
13                         i.      All exhibits that counsel actually expect to offer at trial with a
14                                 one-sentence description of the exhibit. All exhibits are to be
15                                 identified numerically, plaintiff starting with “1” and defendant
16                                 beginning with an agreed upon numerical designation.
17                        ii.      All other exhibits that counsel do not expect to offer at this time
18                                 but reserve the right to offer if necessary at trial with a one-
19                                 sentence description of the exhibit.
20                  e.      A statement of all facts to which the parties stipulate. This statement
21     shall be on a separate page and will be read to and provided to the jury.
22                  f.      A list of all deposition transcripts by page and line, or videotape
23     depositions by section, that will be offered at trial.
24                  g.      Counsel will note any objections they have to any other parties’ Fed. R.
25     Civ. P. 26 (a)(3) Pretrial Disclosures.
26           The Court encourages the parties to consult with the assigned magistrate judge to
27     work out any problems in preparation of the proposed pretrial order. Judge Sabraw will
28     entertain any questions concerning the conduct of the trial at the pretrial conference.

                                                       3
                                                                                      17cv2398 DMS-MDD
     Case 3:17-cv-02398-DMS-MDD Document 217 Filed 04/04/19 PageID.7037 Page 4 of 4


 1           9.      Counsel for plaintiff will be responsible for preparing the pretrial order and
 2     arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f)(6)(a). On or before
 3     September 6, 2019, plaintiff’s counsel must provide opposing counsel with the proposed
 4     pretrial order for review and approval. Opposing counsel must communicate promptly
 5     with plaintiff’s attorney concerning any objections to form or content of the pretrial order,
 6     and both parties should attempt promptly to resolve their differences, if any, concerning
 7     the order.
 8           10.     The proposed final pretrial conference order, including objections counsel
 9     have to any other party’s Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared,
10     served and lodged with Judge Sabraw’s chambers on or before September 13, 2019, and
11     shall be in the form prescribed in and in compliance with Local Rule 16.1(f)(6)(c). Counsel
12     shall also bring a court copy of the pretrial order to the pretrial conference.
13          11.     The final pretrial conference shall be held before Judge Sabraw, United States
14     District Court Judge, on September 20, 2019 at 10:30 a.m., during which time the Court
15     will address the submission of motions in limine, trial briefs, proposed voir dire and jury
16     instructions. The trial is scheduled to commence on October 21, 2019, at 9:00 a.m.
17          12.     The dates and times set forth herein will not be modified except for good cause
18     shown.
19          13.     Plaintiff’s counsel shall serve a copy of this order on all parties that enter this
20     case hereafter.
21           IT IS SO ORDERED.
22     Dated: April 4, 2019
23
24
25
26
27
28

                                                      4
                                                                                     17cv2398 DMS-MDD
